Citation Nr: 1820123	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-24 848A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a compensable rating prior to March 2, 1972, a rating greater than 10 percent effective March 2, 1972 through April 27, 2010, and greater than 10 percent effective June 1, 2010 through January 13, 2015 for service-connected residuals of right tibia injury with right knee disability, to include chondromalacia patella, internal derangement, and degenerative changes.

2.  Entitlement to an increased rating greater than 10 percent prior to October 21, 2010 and greater than 20 percent thereafter for service-connected right thigh neuropathy.

3.  Entitlement to an increased rating greater than 10 percent for a service-connected right ankle sprain (previously rated as right thigh muscle strain under DC 8521) associated with scar, residuals of right tibia injury at knee joint.


REPRESENTATION

Appellant represented by:	Monera Seliem, Esquire

WITNESSES AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 through August 1967.

This matter comes before the Board of Veterans Appeals (Board) on appeal from  rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO).  Initially the Veteran disagreed with a May 2012 rating decision that granted service connection for right thigh muscle strain with neuropathy, assigning a 10 percent disability rating from October 21, 2010; granted service connection for right ankle sprain, assigning a 10 percent disability rating from  October 21, 2010; and granted service connection for right knee condition, assigning a 0 percent disability rating from September 23, 2010.

In a September 2013 rating decision, the RO concluded that there was clear and unmistakable error in the 2012 rating decision with respect to the assigned effective dates.  Therefore, the RO established the correct grant of service connection for the Veteran's residuals of right tibia injury as August 19, 1967, with an initial 0 percent rating, a 10 percent rating from March 2, 1972, a temporary 100 percent rating based on surgery on April 28, 2010, and a 10 percent rating from June 1, 2010.  The RO also established the correct grant of service connection for his right thigh neuropathy as November 21, 1974, with an initial 10 percent disability rating and a 20 percent disability rating as of October 21, 2010.  Accordingly, the claims remained open and Board will consider the Veteran's initial ratings back to the effective dates of service connection.  The issues were properly considered in the 2014 Statement of the Case.

The Veteran appeared before the undersigned Veterans Law Judge in an August 2015 videoconference hearing.  A transcript is of record.  During the Board hearing, the Veteran's attorney limited the scope of the claim for entitlement to an increased rating for residuals of right tibia injury to the ratings effective August 19, 1967 through January 13, 2015.  As discussed at the hearing, a 100 percent rating had been assigned as of January 13, 2015, so the Veteran's attorney expressly limited the scope of the appeal to the Board to the ratings in effect prior to that time.  Since the Board hearing, the temporary 100 percent rating was discontinued with a 30 percent rating effective March 1, 2016.  The Veteran has filed a notice of disagreement, which remains pending scheduling of a hearing before a Decision Review Officer at the RO.  The Board points this out to make it clear that the appeal before the Board concerns only the right knee ratings in effect prior to January 2015, per the attorney's arguments at the Board hearing, and the rating applied in 2016 is a separate appeal currently at the RO level.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran submitted a claim for an increased rating for his service-connected residuals of tibia injury in November 1974.  In that claim, he reported that he had undergone periodic examinations every four months through the Philadelphia VA Medical Center.  In a September 1978 letter to his congressman, the Veteran reported that he sought outpatient treatment for his right leg for approximately three years following his separation from active duty.  The claims file does not reflect that the RO ever attempted to obtain these VA treatment records.  The Veteran's testimony as to other years he may have received VA treatment was somewhat inconsistent.  On the one hand he states he must have gone throughout the 1980's and 1990's, but then he states perhaps he did not because no one could help him.  Other than a few records in the early 1980's, there are no further outpatient records until approximately 2003.  He clearly testified he did not receive any private care, so any VA outpatient records at all would be helpful in retroactively rating his condition back to 1967.

During his August 2015 Board hearing, the Veteran testified that the neuropathy and burning sensation in his right thigh had worsened since he underwent knee surgery.  Additionally, he testified that he experienced pain in his right ankle when he turned his foot to the right and that his ankle range of motion was limited.  The Veteran was last afforded VA examinations for his right thigh neuropathy and right ankle sprain in 2013.  Therefore, the Veteran should be afforded VA examinations.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all relevant VA treatment records from the Philadelphia VAMC and all associated outpatient clinics from July 2017 to the present.

2.  The RO should obtain records reflecting any VA medical treatment provided by the Philadelphia VAMC and all related clinics from 1967 through 2003.  Since the earlier records would be paper records, searches should be made of any archived or retired records, with documentation as to the results.  All efforts to obtain these records should be fully documented, and a negative response must be provided if the records are not available.

3.  Schedule the Veteran VA examinations to determine the current severity of his right thigh neuropathy and right ankle sprain.

4.  Then, readjudicate the claims.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


